Case 8:20-cv-02966-WFJ-JSS Document 1-1 Filed 12/14/20 Page 1 of 6 PageID 20




         Exhibit “A”
          Zulema Palencia v. Wal-Mart Stores East, LP and John Doe



Plaintiff’s Complaint referenced in Defendant, Wal-Mart Stores East
LP’s, Notice of Removal with Incorporated Memorandum of Law
       Case 8:20-cv-02966-WFJ-JSS Document 1-1 Filed 12/14/20 Page 2 of 6 PageID 21

Filing # 116184708 E-Filed 11/05/2020 09:29:27 AM


                           IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                                   IN AND FOR PASCO COUNTY,FLORIDA
                                             CIVIL DIVISON

        Zulema Palencia,


                                                       CASE NO.:
         Wal-Mart Stores East, LP,a foreign
         corporation, and JOHN DOE, as
         Manager of WAL-MART'STORE #34I8


                                                    COMPLAINT

                COMES NOW the Plaintiff, ZULEMA PALENCIA by and through her undersigned

         attorneys, and sue Defendant, WAL-MART STORES EAST LP (hereinafter "WAL-MART") and

         JOHN DOE,as Manager of WAL-MART STORE #3418(hereinafter "JOHN DOE"), and alleges:

                 I.     This is an action for damages that exceeds the sum of THIRTY THOUSAND

         DOLLARS ($30,000.00), exclusive of costs, interest and attorneys' fees (The estimated value of

         Plaintiffs claim is in excess of the minimum jurisdictional threshold required by this Court).

         Accordingly, Plaintiff has entered "$30,001" in the civil cover sheet for the "estimated amount of

         the claim" as required in the preamble to the civil cover sheet for jurisdictional purposes only (the

         Florida Supreme Court has ordered that the estimated "amount of claim" be set forth in the Civil

         cover sheet for data collection and clerical purposes only). The actual value ofPlaintiffs claim will

         be determined by a fair and just jury in accordance with Article 1, Section 21, Fla. Const.

                2.      At all times material hereto, Plaintiffs, ZULEMA PALENCIA was a resident of •

         Pasco County,Florida.

                3.      At all times material hereto, the Defendant, WAL-MART,was authorized and doing

         business in Pasco County, Florida.
Case 8:20-cv-02966-WFJ-JSS Document 1-1 Filed 12/14/20 Page 3 of 6 PageID 22




        4.      At all times material hereto, Defendant, WAL-MART, owned, operated and

 maintained a store located at 28.500 FL-54, Wesley Chapel, Pasco County, Florida, which was used

 as a store for the purposes ofselling miscellaneous items to the general public.

        5.      On July 31, 2019, the Plaintiff, ZULEMA PALENCIA, went to the WAL-MART

 store located at the above address to purchase items.

                          COUNT I— NEGLIGENCE OF WAL-MART

        6.      On the date and at the place aforesaid, the Defendant, WAL-MART, owed the

 Plaintiff, ZULEMA PALENCIA, a business visitor upon the premises, the duty to exercise

 reasonable care for the safety ofPlaintiff, ZULEMA PALENCIA.

        7.      On the date and at the place aforesaid, the Defendant, WAL-MART, breached the

 duty owed to the Plaintiff, ZULEMA PALENCIA, by committing one or more of the following

 omissions or commissions:

                a.      Negligently failed to maintain or adequately maintain the customer aisle

 floor by allowing a substance which appeared to be water to remain on said floor, for the safety of

 the Plaintiff, ZULEMA PALENCIA,as she walked across said floor down a customer aisle;

                b.      Negligently failed to inspect or adequately inspect the floor space of the

 customer aisle, to determine whether a substance which appeared to be water existed on said floor,

 for the safety ofthe Plaintiff, ZULEMA PALENCIA;

                c.      Negligently failed to warn or adequately warn the Plaintiff, ZULEMA

 PALENCIA,of the danger ofslipping on a substance which appeared to be water when she walked

 on the floor space of a customer aisle, when the Defendant, WAL-MART, knew or should have

 known of said danger and that the Plaintiff, ZULEMA PALENCIA, was unaware of said danger;

 and
                                                   2
Case 8:20-cv-02966-WFJ-JSS Document 1-1 Filed 12/14/20 Page 4 of 6 PageID 23




                  ci       Negligently failed to correct, or adequately correct the dangerous condition

 of a substance which appeared to be water on the floor in and around a customer aisle, when said

 dangerous condition was known to the Defendant, WAL-MART, or had existed for a sufficient

 length oftime so that the Defendant should have known of it.

            9.    As a direct and proximate cause of the negligence of the Defendant, WAL-MART,

 as heretofore alleged, the Plaintiff, ZULEMA PALENCIA, slipped on the substance which

 appeared to be water, which had been permitted to remain on said floor, and when she fell she

 sustained injuries and damages as hereinafter alleged.

            10.   As a direct and proximate result of the negligence of the Defendant, WAL-MART,

 as heretofore alleged, the Plaintiff, ZULEMA PALENCIA, was injured in and about her body and

 extremities; incurred medical expenses for the treatment of said injuries; incurred pain and suffering

  of both a physical and mental nature; incurred a permanent injury to the body as a whole; incurred

  loss of ability to lead and enjoy a normal life; incurred loss of wages and a loss of wage earning

 capacity, all of which are either permanent or continuing in nature and the Plaintiff, ZULEMA

 PALENCIA,will sustain said loss in the future.

            WHEREFORE, the Plaintiff, ZULEMA PALENCIA, demands judgment against the

 Defendant, WAL-MART, in an amount in excess of Thirty Thousand ($30,000) Dollars, and

 requests a trial by jury of all issues triable as of right by a jury.

                  COUNT II— NEGLIGENCE OF JOHN DOE,AS MANAGER OF
                                WAL-MART STORE #3418

                       ZULEMA PALENCIA, realleges paragraphs 1-5 of the Complaint, and further

  states:



                                                      3
Case 8:20-cv-02966-WFJ-JSS Document 1-1 Filed 12/14/20 Page 5 of 6 PageID 24




         11.    On the date and at the place aforesaid, the Defendant, JOHN DOE, as Manager of

 WAL-MART STORE #3418, owed the Plaintiff, ZULEMA PALENCIA, a business visitor upon

 the premises, the duty to exercise reasonable care for the safety of Plaintiff, ZULEMA PALENCIA,

         12.    On the date and at the place aforesaid, the Defendant, JOHN DOE, breached the

 duty owed to the Plaintiff, ZULEMA PALENCIA, by committing one or more of the following

 omissions or commissions:

                a.      Negligently failed to train his employees in the reasonable and proper

 methods to ensure that the floor remains clear ofslip hazards;

                 b.     Negligently failed to supervise his employees in performing their duties to

 maintain the floor in a clean and safe condition;

                 c.     Negligently failed to enforce company policies regarding the maintenance,

 inspection, and cleaning ofthe floors in the store;

                 d.     Negligently failed to prevent reasonably foreseeable risk of harm to

 customers by failing to clean or direct employees to clean the floors; and

                e.      Negligently failed to warn the plaintiff of a dangerous condition of which he

 should have had knowledge.

         13.    As a direct and proximate cause of the negligence of the Defendant, JOHN DOE,as

 heretofore alleged, the Plaintiff, Z'ULEMA PALENCIA, slipped on a substance which appeared to

 be water, which had been permitted to remain on said floor, and when she fell she sustained injuries

 and damages as hereinafter alleged.

         14.    As a direct and proximate result ofthe negligence of the Defendant, JOHN DOE,as

 heretofore alleged, the Plaintiff, ZULEMA PALENCIA, was injured in and about her body and

 extremities; incurred medical expenses for the treatment ofsaid injuries; incurred pain and suffering
                                                     4
Case 8:20-cv-02966-WFJ-JSS Document 1-1 Filed 12/14/20 Page 6 of 6 PageID 25




 of both a physical and mental nature; incurred a permanent injury to the body as a whole; incurred

 loss of ability to lead and enjoy a normal life; incurred loss of wages and a loss of wage earning

 capacity, all of which are either permanent or continuing in nature and the Plaintiff, ZULEMA

 PALENCIA, will sustain said loss in the future.

         WHEREFORE, the Plaintiff, ZULEMA PALENCIA, demands judgment against the

 Defendant, JOHN DOE, in an amount in excess of Thirty Thousand ($30,000) Dollars, and

 requests a trial by jury of all issues triable as of right by a jury.

         DATED this 4th day ofNovember,2020.


                                                  Is/Andrew Stanco
                                                   Andrew Stanco, Esquire
                                                   Morgan & Morgan Tampa, P.A.
                                                   One Tampa City Center
                                                   201 N. Franklin Street, 7th Floor
                                                   Tampa, FL 33602
                                                   Tele: (813)223-5505
                                                   Fax: (813) 223-5402
                                                   Florida Bar #: 0119608
                                                   Attorney for Plaintiff(s)




                                                     5
